Bloodworth, J.
1. “The failure of the court to instruct the jury upon the effect of proof of the good character of the defendant was not error, in the absence of a proper written request. Brantley v. State, 154 Ga. 80 (4) (113 S. E. 200).” O’Bryant v. State, 37 Ga. App. 827 (2) (142 S. E. 306).
2. The verdict has the approval of the trial judge, and we can not say that there is no evidence to support it. “Applications for new trials on the ground that the verdict of the jury is contrary to evidence are addressed to a sound legal discretion to be exercised by the trial judges. When this discretion has been exercised and the motion for a new trial overruled, this court will not interfere when there is any evidence which would justify the jury in reaching the conclusion which is set forth in the verdict.” Rogers v. State, 101 Ga. 561 (28 S. E. 978).

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.